Untermyer, J.
(dissenting). The defendant’s news article contains not merely the report of a judicial proceeding but includes statements which magnify the plaintiff’s activities beyond all recognition. The fact that some parts of the articles are true does not prevent the plaintiff from recovering for that which is false and detrimental to him. Even if the photographs be regarded as obscene, that did not entitle the defendant to libel the plaintiff with impunity by the misstatement of other facts.
The judgment and order should be affirmed.
Judgment and order reversed, with costs, and complaint dismissed, with costs.